EXHIBIT 10.3

 

 

PCTEL, INC.

 

JOHN W. SCHOEN EMPLOYMENT AGREEMENT

(amended and restated on December 11, 2008)

This Agreement, as amended and restated as of December 11, 2008, (the "Effective
Date''), is made and entered into by and between PCTEL, Inc. (the "Company") and
John W. Schoen ("Executive"). This Agreement shall supersede the Employment
Agreement dated November 12, 2001, and the August 23, 2006 Letter Agreement
covering severance benefits between Executive and Company.

 

1.       Duties   and   Scope   of   Employment.     Executive will continue to
serve as   the Company's Chief Financial Officer, and assuming and discharging
such responsibilities as are commensurate with Executive's position. Executive
shall perform his duties faithfully and to the best of his ability and shall
devote his full business time and effort to the performance of his duties
hereunder.

 

2.At-Will Employment. The parties agree that Executive's employment with the
Company will be "at-will" employment and may be terminated at any time, with or
without cause or notice, by either the Company or Executive. No provision of
this Agreement shall be construed as conferring upon Executive a right to
continue as an employee of the Company.

 

 

3.

Compensation.

 

 

(a)Base Salary. The Company will pay Executive as compensation for his services
a base salary at an annualized rate (the "Base Salary") of $250,000, payable in
installments in accordance with the Company's normal payroll practices.
Executive's annual Base Salary will be reviewed on an annual basis in accordance
with the Company's established procedures for reviewing salaries of the
Company's executive officers.

 

(b)Bonus. For calendar year 2008, Executive shall be eligible to receive an
annual bonus that is targeted to be up to 80% of Executive's annual Base Salary
based upon the Company's attainment of certain objectives. Executive must be
employed by the Company on the payment date of any payment period determined for
the bonus payout to receive such bonus. The determination of whether the Company
has attained the objectives and the timing and amount, if any, of the annual
bonus shall be determined by the Board of Directors of Company in its sole
discretion. For each calendar year thereafter, Executive shall be eligible to
receive an annual bonus in an amount and on terms to be determined by the
Company's Board of Directors.

 

4.Employee Benefits. Executive will be entitled to participate in the employee
benefit plans currently and hereafter maintained by the Company of general
applicability to other senior executives of the Company, including, without
limitation, the Company's group medical, dental, vision, disability, life
insurance, and flexible-spending medical account plans. The Company reserves the
right to cancel or change the benefit plans and programs it offers to its
employees at any time. Notwithstanding the foregoing, the Company will not
materially reduce the aggregate level of employee benefits, including bonuses,
to which Executive was entitled immediately prior to such

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

reduction with the result that Executive's aggregate benefits package is
materially reduced (other than a reduction that generally applies to Company
employees).

 

5.Vacation. Executive will be entitled to paid vacation benefits established by
the Company. The Company's vacation policy may be revised from time to time.

 

6.Expenses. The Company will reimburse Executive for reasonable travel or other
expenses incurred by Executive in the furtherance of or in connection with the
performance of Executive's duties hereunder, in accordance with the Company's
expense reimbursement policy as in effect from time to time. Any reimbursements
will be paid in accordance with the Company's expense reimbursement policy as in
effect from time to time; provided, however, that all reimbursements will be
paid to Executive no later than March 15 of the calendar year following the
calendar year in which the expense was incurred.

 

 

7.

Severance.

 

 

(a)Termination by Company Without Cause and Apart From Change of Control.   If,
either prior to the occurrence of a Change of Control or after the twelve (12)
month period following a change of Control, Executive's employment is terminated
(A) involuntarily by the Company for reasons other than Cause, death or
Disability, or (B) by Executive pursuant to a Voluntary Termination for Good
Reason, then Executive shall be entitled to receive the following benefits from
the Company:

 

(i)Salary Continuation. Executive shall continue to receive Executive's then
current Base Salary for a period of twelve (12) months following Executive's
termination of employment by the Company for reasons other than Cause. All such
severance payments shall be paid in accordance with the Company's normal payroll
practices. Such continuation of Executive's Base Salary shall be in lieu of any
and all other benefits which Executive is entitled to receive on the date of
Executive's termination of employment pursuant to any Company severance and
benefit plans and practices or pursuant to other agreements with the Company.
Executive shall not be entitled to pro-rated payment of an annual bonus.

 

(ii)Benefits. Provided (1) Executive constitutes a qualified beneficiary, as
defined in Section 4980B(g)(l) of the Internal Revenue Code of 1986, as amended
(the "Code") and

(2) Executive elects continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended ("COBRA") within the time period
prescribed pursuant to COBRA, the Company will reimburse the COBRA premiums for
continued health (i.e., medical, dental and vision) coverage for Executive and
Executive's eligible dependents, in the same proportion as the Company paid
Executive's health care coverage premiums while Executive was employed by the
Company, until the earlier of (A) twelve (12) months following the date of
Executive's termination, and (B) the date upon which Executive or Executive's
dependents become covered under another employer's group medical, dental and
vision insurance benefits plans.

 

(iii)Partial Accelerated Vesting. All equity awards from the Company then held
by Executive shall partially accelerate, or if Executive is then holding
unvested shares, Company's right to repurchase the then-unvested shares under
each such equity award shall partially lapse, with respect to the number of
shares under each such award that would have become vested or

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

been released from such repurchase right under each respective equity award if
Executive's employment with the Company had continued for an additional twelve
(12) months following Executive's effective termination date for reasons other
than Cause.

 

(b)Termination Following a Change of Control.   If Executive's employment   is
terminated within twelve (12) months following a Change of Control, the
severance and other benefits to which Executive is entitled, if any, shall be
governed by the Management Retention Agreement (as amended and restated) (which
includes the definition of Change of Control).

 

(c)Other Termination. If Executive's employment is terminated by the Company for
Cause, or by Executive for any reason, including death or Disability but other
than pursuant to a Voluntary Termination for Good Reason, then Executive shall
not be entitled to receive the severance and other benefits discussed above, but
may be eligible for those benefits (if any) as may then be required by law or
established under the Company's severance and benefit plans and policies
existing at the time of such termination.

 

8.Section 280G. In the event that the severance and other benefits provided for
in this Agreement or otherwise payable to Executive (a) constitute "parachute
payments" within the meaning of Section 2800 of the Code and (b) but for this
Section, would be subject to the excise tax imposed by Section 4999 of the code,
then Executive's severance benefits shall be payable either

 

(i)in full, or

(ii)as to such lesser amount which would result in no portion of such severance
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by Executive, on an after-tax basis, of the greatest amount of severance
benefits, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code. Unless the Company and Executive
otherwise agree in writing, any determination required under this Section shall
be made in writing by the Company's independent public accountants (the
"Accountants"), whose determination shall be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section. Any reduction in payments and/or
benefits required by this Section 8 shall occur in the following order:

(1) reduction of cash payments and (2) reduction of other benefits paid to
Executive. In the event that acceleration of vesting of equity awards is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant for Executive's equity awards.

 

9.Separation Agreement and Mutual Release. The receipt of any severance payments
or benefits pursuant to this Agreement will be subject to Executive signing and
not revoking a separation agreement and mutual release of claims (in a form
reasonably acceptable to the Company) and provided that such separation
agreement and mutual release of claims is effective within sixty (60) days
following the termination date.  No severance pursuant to this Agreement will be
paid or

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

provided until the separation agreement and mutual release of claims becomes
effective. If Executive should die before all of the severance amounts have been
paid, such unpaid amounts will be paid in a lump-sum payment promptly following
such event to Executive's designated beneficiary, if living, or otherwise to the
personal representative of Executive's estate.

 

 

10.

Section 409A.

 

 

(a)If Executive is a "specified employee" of the Company (or any successor
entity thereto) within the meaning of Section 409A of the Internal Revenue Code
of 1986 as amended and the final regulations and any guidance promulgated
thereunder ("Section 409A") on the date of Executive's termination (other than a
termination due to death), then the severance payments payable to Executive, if
any, under this Agreement, when considered together with any other severance
payments or separation benefits that are considered deferred compensation under
Section 409A (together, the "Payments") that are payable within the first six
(6) months following Executive's termination of employment, shall be delayed
until the earlier of: (i) the date that is six (6) months and one (1) day after
the date of the termination, or (ii) the date of Executive's death (such date,
the "Delayed Initial Payment Date"), and the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the Payments that Executive would otherwise have received on or
before the Delayed Initial Payment Date, without any adjustment on account of
such delay, if the Payments had not been delayed pursuant to this section, and
(B) pay the balance of the Payments in accordance with any applicable payment
schedules set forth herein. Notwithstanding anything herein to the contrary, if
Executive dies following his termination but prior to the six (6) month
anniversary of Executive's termination, then any Payments delayed in accordance
with this clause will be payable in a lump sum as soon as administratively
practicable after the date of Executive's death and all other Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit.

 

(b)Any amounts paid under this Agreement that satisfy the requirements of the
"short term deferral" rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Payments for purposes of clause (a) above.

 

(c)

Payments pursuant to clause (a) above are intended to constitute separate
payments for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

 

(d)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section l
.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Payments for purposes of clause (a) above.
"Section 409A Limit" will mean the lesser of two (2) times: (A) Executive's
annualized compensation based upon the annual rate of pay paid to Executive
during Executive's taxable year preceding Executive's taxable year of
Executive's termination of employment as determined under, and with such
adjustments as are set forth in, Treasury Regulation 1.409A­ l (b)(9)(iii)(A)(l
) and any Internal Revenue Service guidance issued with respect thereto; or (B)
the maximum amount that may be taken into account under a qualified plan
pursuant  to Section 40 l (a)(l 7) of the Code for the year in which Executive's
employment is terminated.

 

(e)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.

 

(:t) If Executive is not a "specified employee" of the Company (or any successor
entity thereto) within the meaning of Section 409A of the Code, then the
Payments shall be paid pursuant to the schedule set forth under clause 7. (a) of
the Agreement.

 

 

11.

Definitions.

 

 

(a)Cause. "Cause" shall mean:

 

(i)an act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee and intended to result in substantial personal
enrichment of Executive;

 

 

(ii)

Executive being convicted of, or a plea of nolo contendere to, a felony;

 

 

(iii)a willful act by Executive which constitutes gross misconduct and which is
injurious to the Company; or

 

(iv)following delivery to Executive of a written demand for performance from the
Company which describes the basis for the Company's reasonable belief that
Executive has not substantially performed his duties, continued violations by
Executive of Executive's obligations to the Company which are demonstrably
willful and deliberate on Executive's part and affords Executive a reasonable
opportunity to cure within a reasonable period of time.

 

(b)Disability. "Disability" shall mean that the Executive has been unable to
perform his Company duties as the result of his incapacity due to physical or
mental illness, and such inability, at least 26 weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive's legal
representative (such agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least 30 days' written notice by the Company of its intention to terminate the
Executive's employment. In the event that the Executive resumes the performance
of substantially all of his duties hereunder before the termination of his
employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

 

(c)

Voluntary Termination for Good Reason. "Voluntary Termination for Good Reason"
shall mean Executive voluntarily resigns within thirty (30) days following the
expiration of any cure period (as discussed below) after the occurrence of any
of the following events, without Executive's written consent: (i) a material
diminution by the Company in the Base Salary of Executive as in effect
immediately prior to such reduction (other than a reduction that generally
applies to Company officers and/or managers); (ii) a material change in the
geographic location at which Executive must perform service (in other words, the
relocation of Executive to a facility or a location more than thirty-five (35)
miles from Executive's then present location); or (iii) any other action or
inaction

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

that constitutes a material breach by the Company of this Agreement. Provided,
however, that before Executive's employment may be terminated by a Voluntary
Termination for Good Reason,

(A)Executive must provide written notice to the Company within ninety (90) days
of the initial existence of the Voluntary Termination for Good Reason condition,
setting forth the reasons for Executive's intention to terminate his employment
as a result of a Voluntary Termination for Good Reason and (B) the Company must
have an opportunity within thirty (30) days following delivery of such notice to
cure the Voluntary Termination for Good Reason Condition.

 

For the avoidance of doubt, the voluntary resignation by Executive after the
occurrence of either of the following shall not constitute grounds for a
"Voluntary Termination for Good Reason": (1) a reduction of Executive's duties,
title, authority or responsibilities, relative to Executive's duties, title,
authority or responsibilities as in effect immediately prior to such reduction,
as a result of (i) the Company being acquired and made part of a larger entity,
or (ii) a restructuring of the Company and/or its subsidiaries, or a
restructuring of the Company's employees' functions, and/or reporting
relationships; or (2) a material reduction, without good business reasons, of
the facilities or perquisites (including office space and location) available to
Executive immediately prior to such reduction.

 

12.Miscellaneous Provisions.

 

(a)Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or

(iii)four (4) days after being mailed by registered or certified mail, return
receipt requested, prepaid and addressed to the parties or their successors at
the following addresses, or at such other addresses as the parties may later
designate in writing:

If     to the Company:

 

PCTEL, Inc.

471 Brighton Drive

Bloomingdale, Illinois 60108 Attn: General Counsel

If to Executive:

John W. Schoen

at the last residential address known by the Company.

 

(b)Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

 

 

(c)

Arbitration and Equitable Relief.

 

 

(i)Executive agrees that any dispute or controversy arising out of, relating to,
or in connection with this Agreement, or the interpretation, validity,
construction, performance, breach, or termination thereof, shall be settled by
arbitration to be held in Cook County, Illinois, in accordance

 

 

with the National Rules for Resolution of Employment Disputes then in effect of
the American Arbitration Association. The Company and Executive shall each
select one arbitrator and the two

 

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

arbitrators shall select a third arbitrator, each of which arbitrators shall be
independent. The arbitrators may grant injunctions or other relief in such
dispute or controversy. The decision of the arbitrators shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrators' decision in any court having jurisdiction. Executive
hereby consents to the personal jurisdiction of the state and federal courts
located in Cook County, Illinois for any action or proceeding arising from or
relating to this Agreement or relating to any arbitration in which the parties
are participants.

 

(ii)Without breach of this arbitration agreement and without abridgement of the
powers of the arbitrators, the parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary.

 

(d)Right to Advice of Counsel.   Executive acknowledges that he has had the
right to consult with counsel and is fully aware of his rights and obligations
under this Agreement.

 

 

(e)

Successors.

 

 

(i)Company's Successors. For all purposes under this Agreement, the term
"Company," as applicable, shall include any successor to the Company's business
and/or assets or which becomes bound by the terms of this Agreement by operation
of law.

 

(ii)Executive's Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees.

 

(f)Integration. This Agreement together with the Management Retention Agreement,
as amended and restated, represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by duly authorized representatives of the parties hereto.

 

(g)Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.

 

(h)Governing Law. This Agreement will be governed by the laws of the State of
Illinois (with the exception of its conflict of laws provisions), and all
actions to enforce its terms will be venued exclusively in Cook County,
Illinois.

 

(i)Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by two authorized officers of the Company (other
than Executive). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

 

PCTEL, INC.

By: Martin H. Singer

Title:Chairman and CEO

/s/ Martin H. Singer

 

December 11, 2008

 

EXECUTIVE

 

By: John W. Schoen

/s/ John W. Schoen

 

December 11, 2008

 

 

 